Title: To John Adams from Thomas Digges, 7 March 1780
From: Digges, Thomas,Dundas, T.
To: Adams, John


     
      Sir
      
       7th Mar/80
      
     
     Since my letter of the 3d. a Gazette Extraordinary, has announcd the arrival of dispatches from Adl. Digby, who is returnd with the fleet and spanish prizes from Gibraltar, and brought in with him a french 64 Gun Man of War and three store ships bound under Her Convoy from L’Orient to the East Indies. The French and Spaniards seem lately to have been totally unadvisd as to the movements of English fleets and ships, and to have placd their Convoys in tracks to be taken. This Man of War has 60,000 £ in specie on board and was most fortunately for Digby met with on the 23d Feby. Rodney saild from Gibr. with the fleet the 14th. and parted with it the 18th. taking four ships of the line only with Him to the Wt. Indies. A like number will probably go under Walsingham about the 20th or 25th Instant with the fleet to the West Indies. Arbuthnot has left his American station and taken the heavy ships 4 of the line with him to the Wt. Inds. Some say that he carryd some troops with Him. By every appearance there are no more troops going to No. Ama. and it looks as if Ministry meant not to continue the American War but to let it dwindle and die away. News from the Southern Expedition from N York is dayly expected. A transport with upwards of 200 Hessians on board and which was driven off in a storm is arrivd at St. Ives. She saild with the Expedition from N York the 26 Decr. and a few days after received considerable damage in a severe gale which it is thought seperated and dispersd the Fleet. We have no exact accounts from this vessel yet, but from what can be collected it appears the storm will save Chas Town for some little time further, and not unlikely baffle every future attempt. These uncommon instances of good fortune at Sea at least to Rodneys fleet have raisd the Spirits of the people very much, but you find but very few even in their moments of exultation who wish a continuance of the American War.
     
      I am yr obt Sert,
      T. Dundas
     
    